J544 (Rev. 10/20)

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS

Case 2:21-cv-01469\pR FT Deoquiyene 1s pRRa 3/29/21 Page 1 of 13

The JS 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law. except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

EMANUEL FLORES a/k/a ESMANUEL FORES a/k/a
ESMAUEL FLORES

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN ULS. PLAINTIFF CASES)

{ce} Attomeys (Firm Name, Address, and Telephone Number}

CHRISTOPHER R. DURSO, ESQ. ROSENBAUM &
ASSOC., 1818 MARKET ST., STE 3200,, PHILA., PA
19103/215) 569-0200

(SEB INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

DEFENDANTS

NOTE:

Attomeys (if Knuwn)

 

County of Residence of First Listed Defendant
CIN US. PLAINTIEE CASES ONLY)

IN LAND CONDEMNATION CASES. USE THE LOCATION OF

THE TRACT OF LAND INVOLVED,

CITY OF PHILADELPHIA, ET AL

PHILADELPHIA

 

 

 

 

 
 

 

 

   

 

   

 

 

li. BASIS OF JURISDICTION (Place an “X” in One Bax Only} II. CITIZENSHIP OF PRINCIPAL PARTIES (Piece an “¥" in One Box for Plainuft
(Por Diversity Cases Oniv) and One Box for Defendant)
CI] 1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (11S. Government Not a Party) Citizen of This State C11 [1 mcorporated or Principal Place Ll4 G4
of Business In This State
C2 U.S. Government [14 Diversity Citizen of Another State (2) LD 2 Meorporated and Principal Place To: £45
Defendant (indicate Citizenship of Parties in item EHD) of Business In Another State
Citizen or Subject of a [13 (7) 3 Foreign Nation Cle (6
Foreign Country
IV. NATURE OF SUIT (Pizce an “x* in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS PORMRITORE/PEN ALLY BANERUPICY OTHER STATUTES
116 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane Oo 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | j690 Other 28 USC 157 3729 (a))
140 Negotiable Instrument Liability LT 367 Health Care/ Y_} 400 State Reapportionment
[_]150 Recovery of Overpayment |_] 320 Assault, Libel & Phannaceutical Pie PEARLY Maids 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent |_| 456 Commerce
153 Recovery of Defaulted Liability Cl 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Cornipt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LAvoR 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)

     
  

1

H

 

 

 

| 160 Stockholders” Suits 3455 Motor Vehicle 371 Truth in Lending Act
(_] 190 Other Contract Product Liability  {_] 380 Other Personal [1720 Labor/Management SOCAL Sheu
H (95 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) -|
196 Franchise Injury [] 385 Property Damage se Railway Labor Act 862 Black Lung (923)
| 362 Personal Injury - Product Liability 75] Family and Medical 863 DIWC/DIWW (405(2)} zz
Medical Malpractice Leave Act 864 SSID Title X¥I ||
REAL F CinLsiGlis nid 790 Other Labor Litigation {] 865 RSI (405(g)) |
|_| 210 Land Condemnation X| 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement T
220 Foreclosure 441 Voting z 463 Alien Detainee Income Security Act FEDER SE Fax SUS
230 Rent Lease & Ejectinent 442 Employment 510 Motions to Vacate Hl 870 Taxes (U.S. Plaintiff

240 Torts to Land
245 Tort Product Liability
| _}290 All Other Real Property

 

443 Housing/
Accommodations

445 Amer, w/Disabilities -
Employment

| 446 Amer. w/Disabilities -

Other

| 448 Education

 

Sentence

fF] 330 General

|] 535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

 

Confinement

 

 

 

 

|

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

 

 

or Defendant}
871 iRS—Third Party
26 USC 7609

|

 

485 Telephone Consumer
Protection Act

490 Cable/Sat TV

850 Securities‘Commodities’
Exchange

890 Other Statutory Actions

89] Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

[| 950 Constitutionality of

State Statutes

 

V. ORIGIN (Piece an NX" ia One Box Oniy}

| Original
a Proceeding

VI. CAUSE OF ACTION

LC? Removed from
State Court

 

3. Remanded from
Appellate Court

Brief description of cause:

4 Reinstated or 5 Transferred from
O O Another District

Reopened

(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

Crt @aky

6 Mulktidistrict
Litigation -
Transfer

8 Multidistrict
Litigation -
Thtrect File

UL USC EE 1983 ES, [IEE

 

 

 

 

 

 

 

VIT. REQUESTEDIN [] CHECKIFTHISISACLASSACTION DEMAND $ CHECK YES oniy if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: b]¥es__LJNo
VIII. RELATED CASE(S)
IF ANY Cee structions! GE a DOCKET NUMBER
DATE L SIGNATURE OF RN ECORD
3- Aj-2 Lf)
FOR OFFICE USE ONLY ae ie
RECEIPT # AMOUNT APPLYING [FP JUDGE MAG, JUDGE

 

Ey
Case 2:21-cv-01469-VYBTEDSRA rhe DISFRIEWawDORI2Z9/21 Page 2 of 13
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
{to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose af assignment to the appropriate calendar)
Address of Plaintiff: 2557 REESE STREET, PHILA., PA 19133
Address of Defendant: 1 51 5 ARCH ST., PHILA., PA 1 o1 02

 

Place of Accident, Incident or Transaction: A A dade, ah 1a tr 120/) SYS én

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Fes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

<q] N RK

 

 

 

 

 

 

 

4. Is this case a second or successive habeas corpus. social security appeal, or pro se civil sights Yes No |
case filed by the same individual?

 

 
 
 

I certify that, to my knowledge. the within case [[] is ‘phic not related t

this court except as noted above.
Must senor

DATE: 3 ° 4 : A
Attormapeat Law / Pro Se Plaintiff Attorney ED. # (if applicable)

case new pending or within one year previously terminated action in

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

 

 

AL Federal Question Cases: B. Diversity Jurisdiction Cases:
Oo. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
Cj 2. FELA CL] 2. Airplane Personal Injury
[J 3. Jones Act-Personal Injury LC} 3. Assault, Defamation
LJ 4. Antitrust Cj 4. Marine Personal Injury
3. Patent L] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations CJ 6. Other Personal Injury (Please specify):
7. Civil Rights CL] 7. Products Liability
[J 8. Habeas Corpus [] 8. Products Liability — Asbestos
(] 9. Securities Act(s) Cases (] 9% All other Diversity Cases
LJ] 10. Social Security Review Cases (Please specify):
LJ 11. All other Federal Question Cases
(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remave the case Jrom eligibility for arbitration}
a? .
1, Clay Vs hws 0 , counsel of record or pro se plaintiff, do hereby certify:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

Relief other than monetary damages is sought.

DATE: 3-24 ~ 2]

NOTE: A tral de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38,

 

 

 

 

£9281

Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable}

 

Civ. 609 (5 2048)

 
Case 2:21-cv-01469-WB Document1 Filed 03/29/21 Page 3 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

EMANUEL FLORES

a/k/a ESMANUEL FLORES

a/k/s ESMAUEL FLORES :

2557 Reese Street JURY TRIAL DEMANDED
Philadelphia, PA 19133 :

Plaintiff, :
vs. : No, 21-CV

CITY OF PHILADELPHIA

1515 Arch Street, 14 Floor

Philadelphia, PA 19102

and

BLANCHE CARNEY

City of Philadelphia Prison Commissioner

1515 Arch Street, 14 Floor

Philadelphia, PA 19102

and

BRUCE HERDMAN :
City of Philadelphia Prisons Chief Medical Officer :
1515 Arch Street, 14 Floor
Philadelphia, PA 19102

and

NANCYGIANETTA ;
Warden for Curran-Fromhold Correctional Pacility :
(CFCF)

1515 Arch Street, 14 Floor

Philadelphia, PA 19102

And

ROBERT ROSE

Deputy Warden for Curran-Fromhold Correctional :
Facility (CFCF)

1515 Arch Street, 14 Floor

Philadelphia, PA 19102

and

JESSICA BOWERS

Deputy Warden in the Philadelphia Prison System
(PPS);

1515 Arch Street, 14% Floor

Philadelphia, PA 19102

and
Case 2:21-cv-01469-WB Document1 Filed 03/29/21 Page 4 of 13

ROMICA TITA
CORRECTIONAL OFFICER
1515 Arch Street, 14"" Floor
Philadelphia, PA 19102

and

DERRICK HASTINGS
CORRECTIONAL OFFICER
1515 Arch Street, 14" Floor
Philadelphia, PA 19102

and

Correctional Sergeant Lebesco
1515 Arch Street, 14 Floor
Philadelphia, PA 19102
JOHN DOE
CORRECTIONAL OFFICER
1515 Arch Street, 14 Floor
Philadelphia, PA 19102

Defendants.

CIVIL RIGHTS COMPLAINT

This is a civil rights action brought by Plaintiff, Emanuel Flores, seeking damages and punitive

 

damages against the named Defendants under the United States Constitution, federal laws and the tort law

of the Commonwealth of Pennsylvania.

I. JURISDICTION

1. This is a civil rights action brought pursuant to 42 U.S.C. §§ 1983, 1985 and 1988: Americans

With Disabilities Act; and the Eighth and Fourteenth Amendments to the United States

Constitution, other constitutional provisions, federal statutes and state tort laws; this Court has

jurisdiction over all claims and parties.

2. Jurisdiction is also based upon 28 U.S.C. §§ 1331 and 1343 and the aforementioned statutory

and Constitutional provisions.

Il. EXHAUSTION

3. To the extent Plaintiff was required to exhaust any administrative remedies, Plaintiffhas

exhausted his administrative remedies by filing the appropriate grievances.
Case 2:21-cv-01469-WB Document1 Filed 03/29/21 Page 5 of 13

Ili, PARTIES

4. Plaintiff hereby incorporates by reference, Paragraphs 1 through 3, as though they are fully set
forth herein.

5. The plaintiff, Emanuel Flores, a/k/a Esmanuel Flores, a/k/a Esmauel Flores (hereinafter
Emanuel Flores), is an adult individual and a resident of the Commonwealth of Pennsylvania.
At all times relevant here, Plaintiff was imprisoned in the City and County of Philadelphia
Prison System’s (“PPS”) Curran-Fromhold Correctional Facility (“CFCF”).

6. Defendant, CITY AND COUNTY OF PHILADELPHIA (“Defendant CITY OF PHIL-
ADELPHIA”), is a municipality organized by and through the Commonwealth of Pennsylvania
that directs, manages and controls the Philadelphia Prison System (“PPS”), and employs the
individually named PPS correctional officers and contacts with the Corizon.

7. The defendant, City of Philadelphia Prison Commissioner Blanche Carney (Defendant Carney)
is the Commissioner of the Philadelphia Prison System (PPS), including Curran-Fromhold
Correctional Facility (CFCF); she is being sued in her individual and official capacities.

The defendant, City of Philadelphia Prisons Chief Medical Officer Bruce Herdman (Defendant

Herdman) is the Chief Medical Officer for the Philadelphia Prison System (PPS); he is being

sued in his individual and official capacities. At all times relevant hereto, Defendant Herdman

was personally responsible for the delivery of and quality of the medical, behavioral health and
dental services provided to prisoners such as Plaintiff: he is being sued in his individual and
official capacities.

. The defendant, City of Philadelphia Warden Nancy Gianetta (Defendant Gianetta) is the

Warden for Curran-Fromhold Correctional Facility (CFCF) in the Philadelphia Prison System
Case 2:21-cv-01469-WB Document1 Filed 03/29/21 Page 6 of 13

(PPS); she is being sued in her individual and official capacities.

10. The defendant, City of Philadelphia Deputy Warden Robert Rose (Defendant Rose) is a Deputy
Warden for Curran-Fromhold Correctional Facility (CFCF) in the Philadelphia Prison System
(PPS); he is being sued in his individual and official capacities.

11. The defendant, City of Philadelphia Deputy Warden Jessica Bowers (Defendant Bowers) is a
Deputy Warden in the Philadelphia Prison System (PPS); she is being sued in her individual
and official capacities.

The defendant, City of Philadelphia Correctional Officer Romica Tita (Defendant Tita) is a
correctional officer in the Philadelphia Prison System (PPS); she is being sued in her individual
and official capacities.

12. The defendant, City of Philadelphia Correctional Officer Derrick Hastings (Defendant
Hastings) is a correctional officer in the Philadelphia Prison System (PPS); he is being sued in
his individual and official capacities.

13. The defendant, City of Philadelphia Correctional Sergeant Lebesco! (Defendant Lebesco) is a
correctional officer in the Philadelphia Prison System (PPS); he is being sued in his individual
and official capacities.

14, Defendants, John Does 1-10, is a moniker/fictitious name for individuals and entities currently
unknown but will be substituted when known, as affiliated, associated or liable hereunder for
the reasons set forth below or inferred therefrom. Each of these parties are incorporated as
Defendants in each and every count and averment listed above and below. Upon information

and belief, Defendants, John Does, were agents, servants, workmen, or employees of Co-

1 The City of Philadelphia and Commissioner Camey, Chief Medical Officer Herdman, Warden Gianetta, Deputy Wardens
Rose and Bowers, Correctional Sergeant Lebesco, and Correctional Officers Hastings and Tita are collectively known as the
Municipal Defendants.
Case 2:21-cv-01469-WB Document1 Filed 03/29/21 Page 7 of 13

Defendants, liable to Plaintiff hereunder.
Iv. FACTS

15. Plaintiff hereby incorporates by reference, Paragraphs 1 through 14, as though they are
fully set forth herein.
16. Defendant CITY OF PHILADELPHIA operates PPS as the county prison system.
17. _ As the operator of PPS, Defendant CITY OF PHILADELPHIA has a statutory
nondelegable duty to provide healthcare to inmates at PPS. It is not absolved of its duty by
hiring private- for-profit corporations to provide healthcare to county inmates; and it is liable
for third-party negligence as it relates to inmate healthcare.

18. Defendant CITY OF PHILADELPHIA employs Defendants Carney and Herdman in
supervisory capacities related to the delivery of healthcare to all persons imprisoned within
PPS, and were responsible for the health, safety, well-being and provision of health care to
Plaintiff while he was a prisoner at PPS.

19. On or about March 31, 2019, Plaintiff Emanuel Flores was housed in CFCF in C1 Pod 2,
Cell #22.

20. Upon information and belief, Defendants Tita, Hastings, and Lebesco were responsible
for the health and safety of the inmates in that pod and were specifically responsible to ensure
that the medical orders, including the bottom bunk accommodations, were enforced for all the
inmates in that area.

21. During Plaintiff's intake into PPS on March 5, 2019, the Municipal Defendants were
notified that plaintiff suffers from epileptic seizures and is on medication for said condition.
22. Prior to March 31, 2019, plaintiff requested that defendants place him on a bottom bunk
bed to sleep for safety purposes.
23. After Plaintiff's March 2, 2019 visit with NP Henderson-Hamwright, for health and safety

reasons, it was determined that Plaintiff required bottom bunk status, meaning he could only sleep
Case 2:21-cv-01469-WB Document1 Filed 03/29/21 Page 8 of 13

in the bottom-bunk and not the top bunk.

24. On Plaintiff's “Prison Health Services, Intake”, Corizon Health prescribed that Plaintiff
“Bottom Bunk Status” both on March 2, 2019 and March 29, 2019.

25. This information was included in Plaintiff's Lock and Track prior to March 31, 2019 and
his medical records and the Municipal Defendants had a legal duty to abide by those medical
orders.

26. Despite being notified of plaintiff's epileptic condition and seizure disorder, defendants
required plaintiff to utilize a top bunk bed during his housing at CFCF.

27. The Municipal Defendants intentionally and recklessly ignored and disregarded Plaintiff's
“bottom bunk status” and instead required him to sleep in the top bunk.

28. On March 31, 2019, Defendants Lebesco, Hastings and Tita were on duty and working in
C1, Pod 2 when Plaintiff suffered a medical emergency causing him to fall from the top bunk.

29. The deliberate indifference and carelessness and/or negligence of the Municipal

Defendants consisted of the following:

a. Failing to provide adequate care and protection for the inmates on the premises
such as the plaintiff;

b. Failing to provide a safe environment for plaintiff in light of plaintiff's epileptic
condition;

c. Requiring plaintiff to utilize a top bunk bed when defendants knew that plaintiff
was likely to suffer a seizure;

d. Failing to properly supervise persons maintaining defendants’ premises;
e. Failing to properly train defendants’ employees; and,

f. Failing to take precautions to prevent the subject incident;

30. Solely because of the conduct of the Municipal Defendants acting as aforesaid, the
plaintiff was caused to sustain serious physical injury in and about his person, including but not

limited to plaintiff's head requiring staples, fracture to his neck requiring surgery withhardware,
Case 2:21-cv-01469-WB Document1 Filed 03/29/21 Page 9 of 13

back and memory loss, as well as a severe shock to the nerves and nervous system and was
or may have been otherwise injured, whereby plaintiff has suffered and may continue to sufferin
the future and/or may be permanent.

31. — After Plaintiff was injured, on March 31, 2019, he promptly filed a grievance with PPS.
32. Defendants knew and/or should have known and ignored that Plaintiff had a

serious medical condition, needed medication for seizures, and that a top bunk was
a dangerous condition for Plaintiff.
33. The conduct of Defendants was part of a custom, policy and/or practice and
these customs, policies or practices caused the violations of Plaintiff's rights,
Specifically, Defendants ignore severe medical conditions, do not provide
prisoners with needed medications, do not verify medical conditions with medical
staff/records, and place prisoners in dangerous living quarters, including by a
failure to train, supervise, or otherwise direct corrections officers in similar
situations as inappropriately acceptably common.
34. | Upon information and belief, Defendant, Commissioner Carney is the chief
decision/policy maker at PPS.

COUNT I

42 U.S.C. § 1983, et seq., through U.S. Constitutional Amendments IV, VII, and
XIV

35.  Plaintiffincorporates by reference all prior paragraphs as if fully set forth
at length herein.
36. ‘Plaintiff was in Defendants’ custody. Defendants had an affirmative

duty to protect Plaintiff, and Defendants acted with deliberate indifference.
Case 2:21-cv-01469-WB Document1 Filed 03/29/21 Page 10 of 13

37. To perpetuate their misconduct, Defendants clothed themselves with
color of state authority through the use of the Philadelphia Prison System.
38. Defendants' willful, reckless and malicious actions were made in an
effort to deprive Plaintiff of his rights as set forth above and pursuant to U.S.
Const. Amends. IV, VIII, and XIV, and state law.

COUNT II
Monell

39. Plaintiff incorporates by reference all prior paragraphs as if fully set forth atlength

herein.

40. Prior to the events described herein, Defendants developed and
maintained policies, practices, procedures and customs exhibiting deliberate
indifference to the Constitutional rights of persons, which caused violations of
Plaintiffs constitutional and other rights.

41. Specifically, Defendants ignore severe medical conditions, do not provide prisoners
with needed medications, do not verify medical conditions with medical staff records, and
place prisoners in dangerous living quarters, including by a failure to train, supervise, or
otherwise direct corrections officers in similar situations as inappropriately acceptably
common

42. The above-described acts or omissions by Defendants, demonstrated a deliberate
indifference to the rights of incarcerated citizens, such as Plaintiff, and were the cause of the
violations of Plaintiff’s rights as set forth herein.

43. Plaintiff suffered harm due to Defendants' conduct.
44, __ As of March 31, 2019, the Municipal Defendants were on notice of the risks
associated with requiring inmates to sleep on the top bunk, despite the medical necessity for

them to be on the bottom bunk because of the numerous lawsuits against PPS for that exact
Case 2:21-cv-01469-WB Document1 Filed 03/29/21 Page 11 of 13

conduct, including, but not limited to Short v. Byrne, 2019 U.S. Dist. LEXIS 137739

(EDPA August 14, 2019).

COUNT III
8" & 14" Amendment Violation - Deliberate Indifference

45. Plaintiff incorporates by reference the prior paragraphs as if fully set forth at length

herein.

46. Defendants had an affirmative duty to provide reasonable medical
accommodations to those who are incarcerated.

47. Plaintiff's conditions are governed by the Eighth and Fourteenth
Amendment of the United States Constitution.

48. At all times material, the deliberate indifference of Defendants described
above violated Plaintiff's Eighth Amendment right to be free from cruel and unusual
punishment, and resulted in permanent consequences including pain, suffering,
and humiliation caused by the fall.

49. At all times material, Defendants acted with deliberate indifference to a
known grave risk of harm in turning a blind eye to the nature of Plaintiffs medical

condition.

COUNT V
Prayer for Relief

WHEREFORE, Plaintiff respectfully requests this Honorable Court enter
judgment in his favor and against Defendants, individually, jointly and/or

severally, in an amount in excess of seventy-five thousand dollars ($75,000), plus
Case 2:21-cv-01469-WB Document1 Filed 03/29/21 Page 12 of 13

such other and further relief as this Honorable Court deems necessary and-just,
and to Order the following relief:

* Statutory damages;
* Compensatory damages, including;

a. serious physical injury in and about the person, including but not

limited to plaintiff's head requiring staples, fracture to his neck requiring surgery
with hardware, back and memory loss, as well as a severe shock to the nerves
and nervous system and was or may have been otherwise injured, whereby
plaintiff has suffered and may continue to suffer in the future and/or may be
permanent.

b. The plaintiff may have sustained other injuries and pre-existing conditions may
have been aggravated.

c. The plaintiff avers that some or all of the injuries sustained may be or are ofa
permanent nature and character,

d. As a further result of the aforesaid accident and resultant injuries, plaintiffhas
expended and is in the future likely to expend substantial sums of monies for the
care, treatment and attempted cure of plaintiff's injuries, all to plaintiff's great
financial loss and detriment.

e. As a further result of the aforesaid accident and resultant injuries, plaintiffhas

been caused to undergo in the past and is likely to undergo in the future, severe

pain, suffering, inconvenience and embarrassment, all to plaintiff's great

financial loss and detriment.

e Actual damages for financial and physical injuries, including but not limited
to wage loss and loss of earning capacity, attorney’s fees related to the
Case 2:21-cv-01469-WB Document1 Filed 03/29/21 Page 13 of 13

criminal defense, and emotional distress;
e Punitive damages; and

e Attorneys’ fees and expenses, and costs of suit.

a ASSOCIATES, P.C.
CHRISTOPHER R. DURSO, ESQUIRE
Attorney for Plaintiff

1818 Market Street, Suite 3200
Philadelphia, PA 19103

(215) 569-0200
cdurso@rosenbaumfirm.com

By:

 
